182 F.3d 1013 (5th Cir. 1999)
IN RE: ASBESTOS LITIGATIONJAMES FLANAGAN; DAVID H. MIDDLETON; EDEE COCHRAN; ESTEBAN YANEZ ORTIZ; JOHN R. ALLGOOD; HENRY WILLIAM EVERS; LESTER EUGENE TAYLOR; SAFETY NATIONAL CASUALTY CORPORATION; Appellants,v.GERALD AHEARN; JAMES MCADAMS DENNIS; CHARLES W. JEEP; JAMES DRAKE; JUANITA DRAKE; JAMES ELLISON; ROLAND DEARBORN; JUDITH DEARBORN; KERWIN BUTCHER; DIR., WORKERS COMP., Director, Office of Workers' Compensation Programs, U.S. Dept. of Labor; PAUL COCHRAN; IDA BECK; MARION BEHEE; LONGSHORE INTERVENOR; WILLIAM JAMES MITCHELL; FIBREBOARD CORPORATION; BETHLEHEM STEEL CORPORATION; CONTINENTAL CASUALTY COMPANY; PACIFIC INDEMNITY; FRANCIS MCGOVERN; OWENS-ILLINOIS INC.; PENN MUTUAL LIFE INSURANCE COMPANY; COLUMBIA CASUALTY COMPANY; CNA CASUALTY COMPANY OF CALIFORNIA; CELOTEX CORP.; DANIEL HERMAN RUDD, JR., on behalf of themselves and others similarly situated; BEVERLY WHITE, on behalf of themselves and others similarly situated; JOHN HANSEL, on behalf of themselves and others similarly situated, Appellees.
No. 95-40635
UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
August 3, 1999

Appeal from the United States District Court for the Eastern District of Texas, Tyler
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before REAVLEY, DAVIS and SMITH, Circuit Judges.
PER CURIAM:


1
Having received the Supreme Court's mandate in this case, we VACATE and REMAND the judgment of the district court for further proceedings consistent with the Supreme Court's opinion in Ortiz v. Fibreboard Corporation, et al., 527 U.S. ___, 119 S. Ct. 2295, ___ L.Ed.2d ___ (1999).